                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

BENJAMIN GREY,

                     Plaintiff,

v.                                                         Case No. 5:19-cv-221-Oc-39PRL

K. LANE,

                Defendant.
_______________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE
       Plaintiff, a federal inmate, initiated this case by filing a pro se “Verified Complaint”

for “replevin and conversion” (Doc. 1). Plaintiff states he has been wrongfully detained,

and he wants to “recover possession of a person . . . located at FF Coleman Low,”

meaning himself. Along with his Verified Complaint, Plaintiff has filed a motion to proceed

in forma paupers (Doc. 2), an emergency motion to waive bond (Doc. 3), an emergency

motion for writ of seizure (Doc. 4), and an emergency motion for break order (Doc. 5).

        Plaintiff is no stranger to the federal courts. Indeed, he is a three-strikes litigant,

 who has repeatedly filed the same “claim” he files in this case. See, e.g., Case Nos.

 5:19-cv-185-Oc-32PRL (dismissed pursuant to 28 U.S.C. § 1915(g)) 5:19-cv-125-Oc-

 10PRL (same); 5:19-cv-8-Oc-10PRL (same); 5:18-cv-638-Oc-10PRL (same). The

 Court finds Plaintiff’s case is due to be dismissed because Plaintiff is a three-strikes

 litigant who has not demonstrated he is in imminent danger of serious physical injury,

 and he failed to pay the filing fee. See 28 U.S.C. § 1915(g); Dupree v. Palmer, 284 F.3d

 1234, 1236 (11th Cir. 2002) (holding dismissal without prejudice is the proper

 procedure when a court denies a prisoner’s request to proceed in forma pauperis
because the prisoner is a three-strikes litigant under § 1915(g)).

       Plaintiff is advised the Court has approved forms for the filing of civil rights cases;

habeas corpus cases; and motions to vacate, set aside, or correct a sentence by a

person in federal custody. Plaintiff may write to the Clerk to request copies of these

forms, if he so chooses.

       Accordingly, it is

       ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk is directed to enter judgment, terminate any pending motions,

and close the case.

      DONE AND ORDERED at Jacksonville, Florida, this 3rd day of May, 2019.




Jax-6
c:
Benjamin Grey




                                              2
